4 ·. r
   A"O 2458 (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of I   5'
                '
                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                               JUDGMENT IN A CRIMINAL CASE
                                         V.                                     (For Offenses Committed On or After November I, 1987)


                         Carlos Romero-Guzman                                   Case Number: 3:19-mj-22683

                                                                                Robert Carriedo
                                                                                Defendant's Attorney


   REGISTRATION NO. 86266298
   THE DEFENDANT:
    1Z1 pleaded guilty to count(s) 1 of Complaint
    D was found guilty to count('- , s ) : - - - - . : : . . - - - - - - - - - - : - , - - - - - - - - - - - - - - -
        after a plea of not guilty.   ____ _ _ _ _ _ _ _ _ _ _ _ _ _:___--,._ _ _ _ _ _ __

         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
   Title & Section                    Nature of Offense                                                          Count Number(s)
   8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1
    D The defendant has been found not guilty on count(s)
    D Count(s) ------':l:'------------===~-d-is_m_i-ss_e_d_o_n_t_he_m_o-ti-o-no-f-th_e_U_n_i_te_d_S_t-at-e-s.-

                              1                IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                     0 TIME SERVED                           ~ _ L_Is_._ _ days
    l8l Assessment: $10 WAIVED IZI Fine: WAIVED
    ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 . ·imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   · United States Attorney of any material change in the defendant's economic circumstances.              ·

                                                                              Friday, July 5, 2019
                                                                              Date of Imposition of Sentence


    Received ~ - - - ~
                    -  ---
                    DUSM
                                 1
                                  J
                           /~---'---
                          ,r
                                                                               AL~
                                                                              HONORABLEMiciELS.BERG
                                                                              UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                           .   ~,·
                                                                                                                            3: 19-mj-22683
    Clerk's Office .Copy
